DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to communication filed on 11/13/2020.
	Claims 5, 7, 10 and 12-26 have been cancelled. 
	Claims 1-4, 6, 8-9, 11 and 27-33 have been amended. 
	Claims 1-4, 6, 8-9, 11 and 27-39 are currently pending and have been examined.

Response to Arguments
Regarding Claim Rejections - 35 USC § 101:
	Applicant's arguments (Remarks) have been fully considered but they are not persuasive. The Remarks recited, page 11-12, “First … These steps include "determining a plurality of reference routes based on the order data," "determining one or more service areas of the region" based on the reference routes, and "determining the service area of a user" based on the location information of the user. These steps are related to data processing, not "managing personal behaviors or relationships or interactions between people." Second, the data processing steps above cannot be performed in the human mind, or with a pen and a paper … Furthermore, 

Regarding Claim Rejections - 35 USC § 102 and § 103:
	Applicant’s arguments with respect to claim 1-4, 6, 8-9, 11 and 27-39 have been considered but are moot because the new ground of rejection does not rely on 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1-4, 6, 8-9 and 11 directed to a process. Claim 27 is directed to a process. Claims 28-39 directed to a machine.
Step 2A, Prong1:
	Claims 1, 4, 6, 8, 9, 27, 28, 31-36 and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of providing order distribution without significantly more. The independent claims of 1, 27 and 28 recite the abstract idea with concepts relating to enumerated grouping of:
Certain methods of organizing human activity group as the claims recites concepts including following rules or instructions, which considered Managing Personal Behavior or Relationships or Interactions Between People, include social activities, teaching, and following rules or instructions See MPEP 2106.04 (a)(2) (II)(C).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   For example, the additional limitations are, claim 1; “computing device”, “memory”, “one or more processors”, claim 27; “A non-transitory computer-readable medium for order distribution, comprising instructions stored therein, wherein the instructions, when executed by one or more processors, cause the one or more processors to perform a method”, and claim 28; “at least one non-transitory storage medium including a set of instructions; and one or more processors in communication with the at least one non-transitory storage medium”. See MPEP 2016.05 (h).

Step 2B:
	Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning.  See MPEP 2106.05(d).  

Claims 4 and 31; recite an abstract idea of “determining the service area of the order-receiving user based on the location information of the order-receiving user comprises: obtaining … including a current location of the order-receiving user; determining … a region where the order-receiving user currently locates; determining … the one or more service areas of the region, wherein the one or more service areas of the region are set as a first area; and determining … the service area of the order-receiving user within the first area”. Which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “the one or more processors”, “signals”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning. See MPEP 2106.05(d).
Claims 6, 32 and 33; recite an abstract idea of “determining the plurality of reference routes based on the order data comprises: obtaining … routes used in the completed orders; and setting … a route that has been used more than a first threshold times as a first reference route”. Which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “the one or more processors”, “signals”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h). In addition, The claim recite additional elements of “the order data comprises completed orders in a given period of time in the region”, which do not integrate the exception into a practical application as the additional elements are adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). Further, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning. See MPEP 2106.05(d). 
Claims 8 and 34; recite an abstract idea of “determining the service area of the order-receiving user within the first area comprises: obtaining … including an area within the first area that covers the region where the order-receiving user currently locates, wherein the area is set as a second area; and determining … the second area as the service area of the order-receiving user”. Which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “the one or more processors”, “signals, that do not integrate the 
Claims 9, 35 and 36; recite an abstract idea of “determining the service area of the order-receiving user within the first area comprises: obtaining … one or more areas within the first area that cover the location where the order-receiving user currently locates as second areas; outputting … the second areas to the order-receiving user for selection; and determining … the selected second area as the service area of the order-receiving user”. Which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “the one or more processors”, “signals”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional 
Claim 38; recite an abstract idea of “output … relevant information of the service area of the region where the order-receiving user currently locates, wherein the relevant information includes order information in the service area of the region”. Which falls under the Certain Methods of Organizing Human Activity Group. The claim recite additional elements, such as “the one or more processors”, “signals”, that do not integrate the exception into a practical application as the additional elements generally linking the use of the judicial exception of the abstract idea to particular technological environment and/or field of use. See MPEP 2106.05(h).  Further, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because one of ordinary skill in the art at the time of filing would find these additional limitations to be performing routine, conventional, and well-understood computer functioning. See MPEP 2106.05(d). 
	
	Dependent claims 2, 3, 11, 29, 30, 37 and 39 recite an eligible subject matter as the claims limitations are not directed to a judicial exception as the claim as whole includes additional limitations amounting to significantly more than the exception.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

		Claims 1, 4, 8-9, 11, 27-28, 31 and 34-38 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2016/0027307 to Abhyanker et al. (“Abhyanker”) in view of US Pat. Pub. No. 2015/0198449 to Okude et al. (“Okude”).
Regarding claims 1, 27 and 28. Abhyanker discloses a method implemented on a computing device for order distribution, the computing device including a memory and one or more processors (Abhyanker, [0089]; “The , the method comprising:
		obtaining, by the one or more processors, order data generated in a region (Abhyanker, Fig. 1; “a geospatial area 117”) within a period of (Abhyanker, Fig. 5; “time creation 208”, and “time stamp 510”)time (Abhyanker, [0077]; “determining that the prospective renter (e.g., the renter 114 of FIG. 1) has requested to be picked-up at a geo-spatial location (e.g., a location of the renter device 505 of FIG. 5 calculated based on a set of geospatial coordinates captured by the present location of the renter device 505 of FIG. 5 and/or a manually inputted location by the renter 114 of FIG. 1 associated with a pick-up address”); 
	determining, by the one or more processors, one of the one or more service areas as a service area of (Abhyanker, Fig. 4; “vehicle within threshold radial distance 409X”. Fig. 4; “extended threshold radial distance 419” [0182]; “the radial broadcast distance `r` is extended to `R` as illustrated in FIG. 4 (e.g., the extended threshold radial distance 419 of FIG. 4)”)an order-receiving user based on location information of the order-receiving user (Abhyanker, [0103]; “The anisotropic algorithm involves determining how many renters 114 are within a distance of r and r+dr away from the user … The radial algorithm 240 may be determined by calculating the distance between all user pairs and binning them into a user histogram”. [0079]; “automatically selecting the private vehicle 104 in ;
	
	determining, by the one or more processors, a target order (Abhyanker, Fig. 1, [0097]; “automotive listing data 102”) from orders to be distributed in the service area of the order-receiving user (Abhyanker, [0151]; “the validation module 200 may ensure that a set of geospatial coordinates 103 associated with the automotive listing data 102 generated through the mobile device 303 and/or private vehicle 104 are trusted based on a claimed geospatial location”); and 
	pushing, by the one or more processors, the target order to the order- receiving user (Abhyanker, [0144]; “The private vehicles 104 … may be alerted whenever the automotive listing data 102 is posted in and/or around their neighborhood through a push notification … delivered to the particular mobile device operated by each of the private vehicles 104 using the radial distribution module 140”. Also, see [0153]. [0211]; “The request to rent notification data 1202 may then be broadcasted to the private vehicle 104 and/or operator 301 of the vehicle)

determining, by the one or more processors, one or more service areas of the region, each of the one or more service areas enclosing one or more of the plurality of reference routes; determining, by the one or more processors, one or more service areas of the region, each of the one or more service areas enclosing one or more of the plurality of reference routes”. However, Okude teaches 
determining, by the one or more processors, one or more service areas of the region, each of the one or more service areas enclosing one or more of the plurality of reference routes (Okude, [0027]; “a plurality of different routes may connect the same pair of points with each other and thus the trajectories connecting the same pair of points can be classified into the plurality of different routes”);
determining, by the one or more processors, one or more service areas of the region, each of the one or more service areas enclosing one or more of the plurality of reference routes (Okude, [0030]; “The information provision unit 19 functions to provide information in response to the request information received by the terminal request reception unit 18; for any request information including a request for weighting parameters … including designations of classification types such as area”).

		Therefore, it would have been obvious to one of ordinary skill in the order distribution art at the time of filing to modify Abhyanker to include determining, by 

		Regarding claims 4 and 31. The combination of Abhyanker in view of Okude disclose the method of claim 1, wherein the determining the service area of the order- receiving user based on the location information of the order-receiving user comprises 
	obtaining, by the one or more processors, signals including a current location of the order-receiving user (Abhyanker, [0078]; “selecting the private vehicle 104 in the geo-spatial vicinity … an available status of the private vehicle 104 as registered through a mobile device (e.g., the renter device 505 of FIG. 5) in the private vehicle 104 that is communicatively coupled with the dispatch server 100 of FIG. 1”) ;
	determining, by the one or more processors, a region (Abhyanker, Fig. 1; “a geospatial area 117”)  where the order- receiving user currently locates ; 
	determining, by the one or more processors, [[a]] the one or more service areas of the region (Abhyanker, Fig. 1; “threshold radial distance 119”), wherein the one or more service areas of the region are set as a first area (Abhyanker, [0135]; “The radial distribution module 140 … may use a variety of parameters, including information associated with the automotive listing data 102 (e.g., location of the private vehicle 104 for rent, type of vehicle, rental price etc.) to determine the threshold radial distance 119”); and
	determining, by the one or more processors, the service area of the order-receiving user within the first area (Abhyanker, [0103]; “The anisotropic algorithm involves determining how many renters 114 are within a distance of r and r+dr away from the user … The radial algorithm 240 may be determined by calculating the distance between all user pairs and binning them into a user histogram”).
	Regarding claims 8 and 34. The combination disclose the method of claim 4, wherein determining the service area of the order-receiving user within the first area comprises:
	obtaining, by the one or more processors, signals including an area within the first area (Abhyanker, Fig. 4; threshold radial distance r 119”) that covers the region where the order-receiving user currently locates (Abhyanker, , wherein the area is set as a second area (Abhyanker, Fig. 4; “extended threshold radial distance 419”); and determining, by the one or more processors, the second area as the service area of the order-receiving user (Abhyanker, [0182]; “the radial broadcast distance `r` is extended to `R` as illustrated in FIG. 4 (e.g., the extended threshold radial distance 419 of FIG. 4)”).

	Regarding claims 9, 35 and 36. Claims 9, 35 and 36 have been analyzed and are rejected for the same rationale used to reject claims 4 and 8. Claims 9, 35 and 36 limitations do not teach or define any new limitations beyond claims 4 and 8; therefore, claims 4 and 8 are rejected under the same rationale.

	Regarding claims 11 and 37. The combination disclose the method of claim 1, wherein determining the target order from orders to be distributed in the service area of the order-receiving user (see claim 1 rejection supra), comprises:
	obtaining, by the one or more processors (Abhyanker, Fig. 36C; “on board computer system view 3652”), signals including a starting point (Abhyanker, Fig. 36C, [0291]; “the available state(s) of the private vehicle 3508 (Abhyanker, shown in FIG. 36C as 3508A and 3508B”) and an ending point of each order (Abhyanker, Fig. 36C, [0292]; “the location of the renter 612”. ; and
	determining, by the one or more processors, the order whose starting point and ending point are enclosed in the service area of the order-receiving user as the target order (Abhyanker, Fig. 36C; “an operation area radius 3604”. [0291]; “The auto navigation system 3602 may automatically set a navigation route 3618 from the private vehicle's location (e.g., the available state(s) of the private vehicle 3508) to the location of the renter (e.g., the location of the renter 612) and/or any other location within the operation area radius 3604 specified by the renter (e.g., the destination 3612)”. [0078]; “A set of private vehicles (e.g., such as the vehicle 104) in a geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1 are automatically associated. A private vehicle 104 is automatically dispatched in the geo-spatial vicinity of the geo-spatial location associated with the pick-up address of the renter 114 of FIG. 1 using a processor 120 and a memory 124)”).

	Regarding claim 38. The combination disclose the system of claim 28, wherein the one or more processors are further directed to:
	output signals including relevant information of the service area of the region where the order-receiving user currently locates, wherein the relevant information includes order information in the service area of the region .

	Claims 2-3, 29-30 and 39 are rejected under 35 U.S.C 103 as being unpatentable over Abhyanker in view of Okude further in view of US Pat. Pub. No. 2016/0129787 to Netzer (“Netzer”).

	Regarding claims 2 and 29. The combination of Abhyanker in view of Okude disclose the method of claim 1, wherein, prior to the obtaining the order data generated in the region 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “determining, by the one or more processors, the region as an affected area of a preset event when the preset event is detected; and determining, by the one or more processors, the orders to be distributed and the order-receiving user in a preset order distribution (POD) modein the affected area of the preset event”. However, Netzer teaches
	determining, by the one or more processors,  the region as an affected area of a preset event (Netzer, Fig. 2; “additional signals (such as weather, traffic, events, holidays)”. Fig. 1; “traffic”, “weather”, “events”. [0037]; “the Cdriver would like a recommendation optimized to and/or weights to assign different operational parameters”) when the preset event is detected (Netzer, [0104]; “a. serve queries which are generated by the mobile devices and sent to the front end servers (e.g. over a cellular network or any available internet connection which delivers the driver's location and other metadata); [0105] b. selects for a given driver that queries the system, different possible actions to take based on his location and current real time conditions such as road congestion, weather, real time demand and supply of passengers and drivers”); and determining, by the one or more processors, the orders to be distributed and the order-receiving user in a preset order distribution (POD) mode (Netzer, [0040]; “an application running on a wireless client device carried by a Cdriver/user may communicate over a mobile communication network with a recommendation engine running on one or more servers”) in the affected area of the preset event (Netzer, [0106] c. score these different actions and factor the specific criterion of optimization for the specific Cdriver … The scoring of the different actions may be taken from the value function learned for different actions under different system conditions and may be delivered to each mobile device as suggested orders for the given Cdriver”).



	Regarding claim 39. Claim 39 has been analyzed and is rejected for the same rationale used to reject claim 2. Claim 39 limitations do not teach or define any new limitations beyond claim 2; therefore, claim 39 is rejected under the same rationale.

	Regarding claims 3 and 30. The combination in view of Netzer disclose the method of claim 2, further comprising:
	sending, by the one or more processors (Abhyanker, Fig. 12; “dispatch server 100”), a plurality of order-receiving users (Abhyanker, Fig. 12; “operator/driver 301” [Wingdings font/0xE0] “mobile device 303”) and a plurality of order-generating users (Abhyanker, Fig. 12; “renters 114” [Wingdings font/0xE0] “renter device “505”) in the area;
	determining, by the one or more processors, one or more of the plurality of order-receiving users who have confirmed the inquiries as (Abhyanker, [0211]; The request to rent notification data 1202 may then be broadcasted to the private vehicle 104 and/or operator 301 of the vehicle … along path circle `2` using the radial distribution module 140 … Upon receiving the request to rent notification data 1202, the operator 301 of the vehicle may respond in the form of a dismiss, a save, a rating, a review and/or a rental acceptance of a renter (e.g., renter 114) associated with the automotive listing data 102”); and
	determining, by the one or more processors, -one or more of the plurality of orders from order- generating users who have confirmed the inquiries (Abhyanker, [0211]; The request to rent notification data 1202 may then be broadcasted … renters 114 along path circle `2` using the radial distribution module 140 … may respond in the form of a dismiss, a save, a rating, a review and/or a rental acceptance of a renter (e.g., renter 114) associated with the automotive listing data 102”. As shown in snapshot Fig. 2 below).

    PNG
    media_image1.png
    348
    692
    media_image1.png
    Greyscale

affected”. However, Netzer teaches an affected (Netzer, Fig. 2; “additional signals (such as weather, traffic, events, holidays)”. Fig. 1; “traffic”, “weather”, “events”. [0037]; “the Cdriver would like a recommendation optimized to and/or weights to assign different operational parameters”. [0106] c. score these different actions and factor the specific criterion of optimization for the specific Cdriver … The scoring of the different actions may be taken from the value function learned for different actions under different system conditions and may be delivered to each mobile device as suggested orders for the given Cdriver”).
	Therefore, it would have been obvious to one of ordinary skill in the order distribution art at the time of filing to modify Abhyanker to include distributing tasks to an affected area, as taught by Netzer, where this would be performed in order to help the driver and management on making the best decision to pick up the next order.  See Netzer [0003].    weather

Claims 6 and 32-33 are rejected under 35 U.S.C 103 as being unpatentable over Abhyanker in view of Okude further in view of US Pat. Pub. No. 2016/0223349 to MOCHIZUKI (“MOCHIZUKI”).
	Regarding claims 6, 32 and 33. The combination disclose the method of claim [[4]] 1, wherein
	

	Abhyanker substantially discloses the claimed invention; however, Abhyanker fails to explicitly disclose the “the order data comprises completed orders in a given period of time in the region, and determining the plurality of reference routes based on the order data comprises: obtaining, by the one or more processors, signals including routes used in the completed orders; and setting, by the one or more processors, a route”. However, Okude teaches:
	The order data (Okude, [0002]; “probe data”) comprises completed orders in a given period of time in the region (Okude, [0002]; “The probe car is a vehicle that includes on-board various devices such as various sensors and a communication device, collects data such as vehicle location, travel speed, travel distance, route information (hereafter, referred to as "probe data") and transmits the collected probe data to a predetermined server”), and determining the plurality of reference routes based on the order data (Okude, [0027]; “a plurality of different routes may connect the same pair of points with each other and thus the trajectories connecting the same pair of points can be classified into the plurality of different routes”) comprises:
	obtaining, by the one or more processors, signals including routes used in the completed orders (Okude, [0002]; “the probe car used is a commercial vehicle such as a taxi or a truck, or a private car. In recent years, it has become possible to collect probe data by executing an application programmed to collect probe data with a multi-functional mobile phone (smartphone) and transmit the collected probe data to a server”); and  setting, by the one or more processors, a route (Okude, Fig. 2;”calculate route selection probability S24”. Fig. 5; “calculate route of requested OD section using selected weighting parameters S55” [Wingdings font/0xE0] “output calculated route S56”).

	Therefore, it would have been obvious to one of ordinary skill in the order distribution art at the time of filing to modify Abhyanker to include the order data comprises completed orders in a given period of time in the region, and determining the plurality of reference routes based on the order data comprises: obtaining, by the one or more processors, signals including routes used in the completed orders; and setting, by the one or more processors, a route, as taught by Okude, where this would be performed in order to provide a route suitable for a practical use that reflects the route selection know-how of drivers and thus solve dissatisfaction of drivers concerning route guidance.  See Okude [0012].   
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the route is “has been used more than a first threshold times as a first reference route”. However, MOCHIZUK teaches has been used more than a first threshold times as a first reference route (MOCHIZUK, “specify route traveled in the largest number of times as reference route (first setting condition) #04” [Wingdings font/0xE0] “set reference route as normal travel route #05”. [0052]; “the third setting condition in which the number of times of travel along the reference route (route A) within the most recent two days is greater than or equal to a predetermined determination threshold (once) is satisfied”); 
	Therefore, it would have been obvious to one of ordinary skill in the order distribution art at the time of filing to modify Okude’s route to include a route that has been used more than a first threshold times as a first reference route, as taught by MOCHIZUK, where this would be performed in order to achieve a navigation system that can appropriately set a normal travel route and provide a user with information on the normal travel route even in a case where no guidance route is set.  See MOCHIZUK [0005].    
	

Conclusion
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                         

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687